Concurring Opinion by
Judge Kramer:
The realty involved in this case is an island completely surrounded by the asphalt and concrete of roads, one of which is the Pennsylvania Turnpike. The only building on this one and one-third acre plot is occupied by appellants’ restaurant business, which covers about five per cent of the total land area. The remainder is used for parking and other restaurant purposes.
According to the record, the only property owner who could be affected adversely by the granting of the full variance requested would be the neighboring country club, insofar as it too may operate restaurant facilities.
I find the record devoid of any explanation as to the reasons for which the realty in question was zoned “ag*51ricultural”, thereby causing appellants’ use to become nonconforming.
This case appears to be a classic example of the occasional unfairness of zoning restrictions. It is to be noted that appellants chose the variance route and did not apply for a building permit under the natural expansion doctrine. This doctrine is reviewed and refined in Silver v. Zoning Board of Adjustment, 435 Pa. 99, 255 A. 2d 506 (1969).
However, a review of the record discloses that neither the Board nor the lower court abused their discretion or committed an error of law, in that the appellants did not meet their burden of proof to support a variance. Therefore, I concur in the result of the majority.